Exhibit 10.7
RTI International Metals, Inc.
Executive Non-Change in Control Severance Policy
A. Applicability
     The following executive officers (the “Executives” and each an “Executive”)
of RTI International Metals, Inc. (the “Company”) who are appointed after the
date of adoption, as set forth below, are entitled to participate in this
Non-Change in Control Severance Policy (the “Policy”), as may be amended from
time to time, together with any other executive officer who is informed in
writing by the Company of participation:
     Vice Chairman & Chief Executive Officer (“CEO”); President & Chief
Operating Officer (“COO”); Senior Vice President & Chief Financial Officer
(“CFO”); Senior Vice President — Strategic Planning & Finance (“SVP”); Executive
Vice President (“EVP”); and Vice President & General Counsel (“GC”).
     If an Executive is entitled to payments and/or benefits under the Company’s
Executive Change in Control Severance Policy following Executive’s termination
of employment, then its terms shall control and the Executive shall not receive
the payments and benefits provided under this Policy.
B. Definitions
     (1) “Cause” shall mean termination upon (i) any material breach by
Executive of their Letter Agreement, (ii) the Executive’s gross misconduct,
(iii) the Executive’s gross neglect of their duties with the Company,
insubordination or failure to follow the lawful directives of the Board of
Directors of the Company, in each case after a demand for substantial
performance is delivered to the Executive that identifies the manner in which
the Company believes that the Executive has not acted in accordance with
requirements and the Executive has failed to resume substantial performance of
their duties within fourteen (14) days of receiving such demand, (iv) the
Executive’s commission, indictment, conviction, guilty plea, or plea of nolo
contendre to or of any felony, a misdemeanor which substantially impairs the
Executive’s ability to perform his or her duties with the Company, act of moral
turpitude, or intentional or willful securities law violation, including
Sarbanes-Oxley law violations, (v) the Executive’s act of theft or dishonesty
which is injurious to the Company, or (vi) the Executive’s violation of any
Company policy, including any substance abuse policy.
     (2) “Letter Agreement” shall mean the Executive’s employment letter
agreement with the Company.
     (3) “Payment Multiple” shall mean:
          (i) 2, in the case of the CEO;
          (ii) 1.5, in the case of the COO;

 



--------------------------------------------------------------------------------



 



          (iii) 1.0, in the case of the CFO, SVP, EVP and GC.
C. Benefits
     (1) If Executive’s employment shall be terminated by the Company for Cause
or by Executive other than for the reasons set forth in subparagraph (3)(ii),
below, no benefits shall be payable pursuant to this Policy, and the Company
shall pay Executive the benefits provided within his or her Letter Agreement.
     (2) If Executive’s employment terminates by reason of Executive’s death or
disability, no benefits shall be payable pursuant to this Policy, and the
Executive shall be entitled to the benefits provided within his or her Letter
Agreement and the Company’s retirement, survivor’s benefits, insurance and other
applicable programs and plans, then in effect.
     (3) In the event the Executive’s employment with the Company terminates
prior to the expiration of the Employment Period, as defined and specified
within their Letter Agreement, on account of (i) an involuntary termination of
employment by the Company other than for Cause, Executive’s death or disability
or (ii) a voluntary termination by Executive within 90 days of a (x) material
breach of the Letter Agreement by the Company, or (y) reduction in the
Executive’s Base Salary (as defined in the Letter Agreement), without the
Executive’s consent, then, except as otherwise provided herein, the Executive
shall receive the following:
     (i) A payment equal to the Payment Multiple times the amount of the
Executive’s Base Salary in effect immediately prior to the occurrence of the
circumstances giving rise to such termination. This payment shall be divided
into equal monthly installments over a period of months equal to the Payment
Multiple times 12 (the “Payment Period”, which shall commence upon the
Executive’s separation from service). An amount equal to the first seven monthly
installments shall be payable on the first day following the six month,
anniversary of the Executive’s separation from service and successive monthly
installments shall be paid on each of the monthly anniversaries thereafter
during the Payment Period. Notwithstanding the foregoing, payments otherwise
receivable by an Executive pursuant to this Policy shall be reduced to the
extent comparable compensation is received by Executive during the Payment
Period, and any such amounts actually received by Executive shall be reported to
the Company for purposes of offset.
     (ii) During the Payment Period, the Company will arrange to provide the
Executive at the Company’s expense with life, disability, accident and health
insurance benefits substantially similar to those which the Executive was
receiving immediately prior to the circumstances giving rise to such
termination; but benefits otherwise receivable by the Executive pursuant to this
Policy shall be reduced to the extent comparable benefits are actually received
by the Executive during the Payment Period, and any such benefits actually
received by the Executive shall be reported to the Company for purposes of
offset. The benefits to be provided under this Paragraph C(3)(ii) will be
provided as follows:

- 2 -



--------------------------------------------------------------------------------



 



          a. Life insurance benefits shall be provided through the reimbursement
of Executive’s premiums upon conversion to individual policy.
          b. The first eighteen (18) months of accident and health insurance
coverage will be available through the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”). Provided the Executive timely
elects COBRA continuation coverage, the Executive shall continue to participate
in all accident and health insurance plans he was participating on the date of
termination, and the Company shall pay the applicable premium. To the extent
that Executive had dependent coverage immediately prior to termination of
employment, such continuation of benefits for Executive shall also cover
Executive’s dependents for so long as Executive is receiving benefits under this
Paragraph and such dependents remain eligible. The COBRA continuation period for
accident and health insurance under this Paragraph shall be deemed to run
concurrent with the continuation period federally mandated by COBRA, or any
other legally mandated and applicable federal, state, or local coverage period.
          c. Following the conclusion of the COBRA continuation period, the
Company will provide coverage for the remainder of the Payment Period, if any,
as follows:

  i.   If the relevant medical plan is self insured (within the meaning of Code
Section 105(h)), and such plan permits coverage for the Executive, then the
Company will continue to provide coverage during the Payment Period and will
annually impute income to the Executive for the fair market value of the
premium.     ii.   If, however, the plan does not permit the continued
participation following the end of the COBRA continuation period as contemplated
above, then the Company will reimburse Executive for the actual cost to
Executive of an individual medical insurance policy obtained by Executive
providing comparable coverage.

          d. Notwithstanding the foregoing, if at any time the Executive is
eligible to enroll in The Program of Hospital-Medical Benefits for Eligible
Pensioners and Surviving Spouses of RMI Titanium Company and the Executive
elects to enroll in such plan in accordance with its terms, accident and health
insurance benefits shall be provided solely in accordance with the terms of such
plan without further obligation by Company.
          e. To the extent required by law, the Company will annually report as
taxable wages and/or impute income to the Executive the value of any taxable
benefits and/or payments to the Executive. Reimbursements to the Executive
pursuant to the provisions of this Paragraph 3(C)(ii) above will be available
only to the extent that (a) such expense is actually incurred for any particular
calendar year and reasonably substantiated; (b) reimbursement shall be made no
later than the end of the calendar year following the year in which such expense
is incurred by the Executive; (c) no reimbursement provided for any expense
incurred in one taxable year will affect the

- 3 -



--------------------------------------------------------------------------------



 



amount available in another taxable year; and (d) the right to this
reimbursement is not subject to liquidation or exchange for another benefit.
Notwithstanding the foregoing, no reimbursement will be provided for any expense
incurred following the Payment Period, or for any expense that relates to
coverage after the Payment Period contemplated by this Policy.
D. Limitation
     If the Company elects not to extend the employment period of an Executive’s
Letter Agreement such that the employment period terminates, the non-extension
shall not be treated, for purposes of this Policy, as an involuntary termination
of employment by the Company without Cause, or constitute reason for the
Executive to voluntarily terminate their employment for the reasons specified in
Paragraph C(3).
E. Amendment or Termination
     This Policy may be amended or terminated at any time in the Company’s
discretion; provided, however, that no such amendment or termination made
simultaneously with or following an Executive’s termination of employment shall
be binding upon the Executive, or in any way adversely affect such Executive’s
rights under the Policy as it existed prior to such amendment or termination.
F. Section 409A
     (1) The provisions of the Policy shall be administered, interpreted and
construed in a manner necessary to comply with Section 409A of the Internal
Revenue Code of 1986, as amended, and the regulations promulgated thereunder
(“Section 409A”), or disregarded to the extent such provision cannot be so
administered, interpreted, or construed. For purposes of this Policy, an
Executive shall be considered to have experienced a termination of employment if
the executive has terminated employment with RTI International Metals, Inc. and
all of its controlled group members within the meaning of Section 409A. Whether
an Executive shall have terminated employment will be determined based on all of
the facts and circumstances and in accordance with the guidance issued under
Section 409A.
     (2) With respect to payments subject to Section 409A of the Code (and not
excepted therefrom), it is intended that each payment is paid on a permissible
distribution event and at a specified time consistent with Section 409A of the
Code. Each payment with respect to post-termination benefits under this Policy
shall be treated as a separate payment and is intended to be excepted from
Section 409A to the maximum extent provided under Section 409A as follows: (i)
post-termination accident and health benefits are intended to be excepted from
Section 409A to the maximum extent provided under the medical benefits
exceptions as specified in Treas. Reg. § 1.409A-1(b)(9)(v)(B); and
(ii) post-termination life insurance benefits are intended to be excepted under
the limited payment exception as specified in Treas. Reg. §
1.409A-1(b)(9)(v)(D). The Company reserves the right to accelerate and/or defer
any payment to the extent permitted and consistent with Section 409A. An
Executive shall have no right to designate the date of any payment under this
Policy.
Adopted February 22, 2007 and amended December 31, 2008.

- 4 -